Citation Nr: 0625977	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the costs of 
unauthorized medical treatment rendered from March 24, 2004, 
to March 30, 2004, at St. Petersburg General Hospital.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The veteran's sons


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in Bay Pines, Florida, which is the Agency of Original 
Jurisdiction (hereinafter AOJ) in this matter.   

In January 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The Board has obtained medical opinions dated in April and 
July 2006 pursuant to VHA Directive 2000-049.  The veteran 
was provided with copies of these opinions and given the 
opportunity to submit additional evidence or argument.  
Additional argument has been received, and the case is now 
ready for appellate review.
 

FINDINGS OF FACT

1.  Payment by VA of the costs of the treatment at St. 
Petersburg General Hospital rendered from March 21, 2004, to 
March 23, 2004, was approved by the AOJ under the Veterans 
Millennium Health Care and Benefits Act.  

2.  After March 23, 2004, the veteran's condition was non-
emergent; his medical condition did not preclude safe 
transport to a VA medical facility.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses from March 24, 2004, to March 
30, 2004, at St. Petersburg General Hospital are not met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.53, 17.121, 17.1000-17.1008 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in July 2005.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains clinical records from the private medical treatment 
in question, as well as medical opinions solicited by the 
Board to assist in the adjudication of this case.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

II.  Legal Criteria/Analysis
  
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Public Law No. 106-117, 113 Stat. 1556 (1999).  
On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725, at 
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-1008 
(2005).

Of most relevance to the circumstances in this case, under 
the Veterans Millennium Health Care and Benefits Act, 
"emergency treatment" by definition means medical care 
provided "when [VA] or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable."  38 U.S.C.A. § 1725(f)(1)(A).  
Furthermore, the provisions of 38 C.F.R. § 17.53 state that a 
VA facility may be considered as not feasibly available when 
the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  Reimbursement 
or payment for emergency treatment may be made only for the 
period from the beginning of initial evaluation treatment 
until such time as the veteran could be safely discharged or 
transferred to a VA facility or other Federal facility.  
38 C.F.R. § 17.1005(b) (2005).  For purposes of payment or 
reimbursement under 38 U.S.C. § 1725, VA deems it safe for 
the veteran to transferred once the veteran has become 
stabilized.  Id.  

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran:  (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  
38 C.F.R. § 17.121.

Pursuant to the Veterans Millennium Health Care and Benefits 
Act as set forth above, the AOJ reimbursed the veteran for 
the costs of hospitalization at the St. Petersburg General 
Hospital for a fractured hip from March 21, 2004, to March 
23, 2004.  See March 29, 2004, determination by the Chief 
Medical Officer.  During this hospitalization, a right 
internal jugular triple lument catheter was surgically 
installed on March 22, 2004.  The veteran also developed 
problems with anemia and thrombocytopenia after his 
admission, necessitating the postponement of hip surgery 
until March 24, 2004.  However, the AOJ denied reimbursement 
for the expenses incurred after March 23, 2004, stating that 
the Chief Medical Officer determined that the veteran had 
become stable for transfer after that date.  

In sworn testimony before the undersigned and in written 
contentions, it has been argued on behalf of the veteran that 
the veteran was not stable for transfer after March 23, 2004, 
and that VA should thus reimburse the veteran for the cost of 
all the treatment rendered thereafter at the St. Petersburg 
General Hospital.  More specifically, it has been argued that 
it would not have been safe to move the veteran to another 
facility after March 23 given his age (85 at the time of the 
March 2004 treatment), and deteriorating health, to include 
as a result of his cardiovascular problems (the veteran 
requires the use of a pacemaker), anemia, thrombocytopenia 
and Coumadin regimen.  These factors were listed in a March 
2006 Board solicitation of a medical opinion as to whether 
the veteran could have been safely discharged on March 24, 
2004, for the treatment rendered at St. Petersburg General 
Hospital.  

The medical opinion requested by the Board was completed by a 
physician in April 2006, who concluded that the veteran was 
stable for safe transport to a VA hospital on March 24, 2004.  
As support for this decision, reference was made to March 23, 
2004, clinical records stating that the veteran was well on 
that day and in no apparent acute distress; that the veteran 
was stable for surgery without the need for further cardiac 
workup; and that the veteran's vital signs were stable.  
Citation was also made to March 24, 2004, clinical records 
that again stated that the veteran's vital signs were stable; 
that he was alert and oriented to all three spheres; and that 
his hemoglobin was down to 9.  

In response to the April 2006 opinion, it was argued that 
this opinion was flawed to the extent that it did not 
specifically discuss the impact of the veteran's age and 
health problems, to include his cardiovascular disease with 
pacemaker, anemia, thrombocytopenia and Coumadin regimen, on 
his ability to be safely transported on March 24, 2004.  As 
such, another opinion to address these contentions was 
solicited by the Board.  The requested opinion, prepared by 
the Chief of the Medicine Service of the VA Ann Arbor 
Healthcare System, who is also a Professor of Medicine and 
Associate Chair of the Gastroenterology Division of the 
Internal Medicine Department of the University of Michigan 
Healthcare System, was completed in July 2006.  After 
discussing the pertinent history, to include the veteran's 
age, elevated hemoglobin upon admission, efforts to correct 
his coagulapathy, and a cardiology consultation on March 23, 
2004, that classified the veteran as "an increased but 
acceptable cardiac risk for surgery," this physician 
concluded that the veteran was stable for transfer to a VA 
hospital on March 24, 2004.  

Applying the pertinent legal criteria to the facts summarized 
above, there is no basis for determining that the veteran is 
entitled to payment or reimbursement for medical treatment 
rendered from March 24, 2004 to March 30, 2004.  The medical 
opinions discussed above regarding the fact that the veteran 
had stabilized have not been refuted by any competent medical 
evidence.  The arguments regarding computer problems at the 
VA medical facility notwithstanding, testimony from the 
hearing indicates that it is unlikely that there was 
communication between VA medical officials and those 
affiliated with the St. Petersburg General Hospital regarding 
a possible transfer.  Testimony by and on behalf of the 
veteran regarding his physical ability to transfer from the 
private hospital is of limited probative value, as these 
individuals, as laypersons lacking in medical expertise, are 
not deemed competent to present such evidence as to whether 
or not the veteran was medically stable to be transported on 
the day in question.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge", aff'd sub nom. 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds the 
weight of the negative evidence to exceed the positive as to 
whether the veteran could have been safely transported to a 
VA medical facility after March 23, 2004.  As such, the claim 
must therefore be denied.  Gilbert, 1 Vet. App. at 49; 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1005(b) 
(2005).  



ORDER

Entitlement to payment or reimbursement of the costs of 
unauthorized medical treatment rendered from March 24, 2004, 
to March 30, 2004, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


